Hardin, P. J.:
When the plaintiff rested the defendant stated several grounds upon which it claimed a nonsuit, and its motion in that regard was denied and an exception was taken. At the close of the entire evidence the motion for a nonsuit was renewed on the same grounds, and the attention of the court was called specifically to the claim of the defendant that the plaintiff was guilty of contributory negligence. The motion was denied, and the case does not show an exception taken to the decision made by the trial judge. The case was then submitted to the jury in an extensive charge, presenting the question of the defendant’s negligence and the question of the intestate’s freedom from negligence, to which charge no exception was taken.
The crossbeam was a piece of timber four by six fastened on the posts; from it to the top of a box car was a distance of between three and four feet.
According to the evidence the track into the defendant’s premises was laid under the supervision of the defendant, the West Shore road furnishing the iron and material. The fence around the defendant’s yard, including posts, gates and crossbeam, was erected by the defendant in the summer of 1892, after the railroad track was laid under the direction of the superintendent of the defendant, and in accordance with its plans, the crossbeam being a part of the plan.
On the 4th of December, 1894, a shifting engine, which was used to move cars, and a train on which the intestate was at work backed up in a westerly direction on the branch track leading into the premises of the defendant and stopped before reaching the gateway. The intestate and one Redden got on to the ground and walked together in an easterly direction through the gateway, which was open, towards the easterly part of the defendant’s yard; at that time there were five cars standing in the defendant’s yard, three oil tank cars and a box car, and east of that an oil tank car. The cars were coupled together and the train began to move out and the intestate climbed upon the box car on a ladder on the south side of *592the east end. of the car; when, he got upon the top of the freight car he was near the crossbeam, which was at his right hand, and as he was stepping on to the car, a man by the name of Wendell, who was in the employ of the defendant, and who seems to have been a German and not able to speak English with much accuracy, began to halloo to him and to make motions. The intestate’s attention was directed toward Wendell, and he looked toward the north or northeast where Wendell was standing, and before Wendell had time to make himself understood or call a second time the intestate was swept off the car by the beam and fell on the south rail on the track, and the tank car which followed the box car ran over him and killed him. The intestate had worked in the West Shore yard from sometime in September, 1892, until the last of August, 1894, and part of that time had been employed on the engine which did the work of shifting cars to and from the works of the Standard Oil Company. On the thirty-first of August he left the employ of the company and returned to it on the 18tli of October, 1894, and on the first of December he was with the crew which placed in the Standard Oil Company’s yard the car upon which he was standing at the time the accident haj>pened. The evidence left a doubt as to whether the deceased heard or understood the warning supposed to have been given to him by Wendell just before the accident happened. When defendant erected the posts and placed the crossbeam on the same it well understood that its business required the movement of cars in and out its yard through the gateway, and that the track was laid ■ for the purpose of contributing to the business in which the defendant was engaged, and the manner in which the gateway was constructed and the beam placed across the posts forming the side of the gateway, clearly indicated that a person riding upon the top of a car was in danger of being caught and surprised by the presence of the beam.
It is provided in subdivision 2 of section 49 of chapter 565 of the Laws of 1890 that it shall be the duty of every railroad corporation operating its road by steam “ to erect and thereafter maintain such suitable warning signals at every road, bridge, or structure which crosses the railroad above the tracks, where such warning signals may be necessary, for the protection of employees on top of cars from injury.”
*593As the appellant's counsel contends, the section does not in terms apply to the defendant, as it is not a “ railroad corporation operating its road hy steam.” However, the track laid to and in the yard of the defendant for its use in its business, when laid could have been used in the manner in which it was being used on the occasion of the accident without danger to the persons operating trains upon it. When the defendant erected the gate posts and placed a crossbeam upon the same upon its premises, it erected a structure which rendered the use of the track, by cars and brakemen called upon to aid in their use, subject to a new and additional peril; and it must have understood that persons upon the top of a car had only from three to four feet above the top of the car in which to escape injuries liable to ensue by reason of the crossbeam placed there hy the defendant.
In Hart v. Grennell (122 N. Y. 374) it was said : “ The general rule applicable to persons occupying real property for business purposes and who invite and induce others to visit their premises is that they must use reasonable prudence and care to keep their property in such a condition that those who go there shall not be unreasonably and unnecessarily exposed to danger. The measure of their duty is reasonable prudence and care. (Larkin v. O'Neill, 119 N. Y. 221; Sweeny v. O. C. & N. R. R. Co., 10 Allen, 368.)”
That case was approved in Flynn v. C. R. R. Co. (142 N. Y. 439), and in the course of the opinion delivered it was said: “ The general rule applicable to persons occupying real property for business purposes is that they must use reasonable prudence and care to keep their property in such a condition that those who go there shall not be unreasonably and unnecessarily exposed to danger. The measure of their duty is reasonable prudence and care. (Larkin v. O'Neill, 119 N. Y. 225; Newall v. Bartlett, 114 id. 399; Hart v. Grennell, 122 id. 374; Ackert v. Lansing, 59 id. 646.)”
In Sterger v. Van Sicklen (132 N. Y. 503), in the course of the opinion, it was said: “ There are cases where the use to which an owner of property puts it is of such a public character that he is bound to observe reasonable care in keeping it in such a condition as to save harmless those who are invited to come on to it for the benefit.and profit of the owner.”
*594That opinion further refers to Clancy v. Byrne (56 N. Y. 129), and the liability in that case was placed upon the ground that the pier which gave way was “ a public place or highway. It was private property to a certain degree, though held as such for public objects. * * By the use to which it was put by the occupant, from which a profit to him was directly or indirectly derived, and which persons of the calling of plaintiff (drayman) aided, there was a license and an invitation given to the plaintiff to come and go on this pier in the following of his employment, * * * and thus Avas imposed on him the duty of taking care, so long as it was thus kept open, that those Avho liad a laAvful right to go there could do so Avitliout danger to their property.”
In Sunderlin v. Hollister (4 App. Div. 478) we had occasion to refer to the authorities already cited and to comment upon others that are mentioned in the opinion. Upon all the evidence found in the appeal book Ave are of the opinion that the learned trial judge was warranted in submitting to the jury the question as to Avhetlier the defendant had exercised that care and prudence AAdiich the law requires in respect to parties situated as the plaintiff’s intestate Avas at the time he received the injuries alleged. The evidence Avas carefully alluded to and intelligently presented in the charge to the jury, and Ave are inclined to accept their verdict, AAdiich is to the effect that the defendant had not fully discharged its duty toward persons situated as the plaintiff’s intestate Avas. As already intimated, there was no exception to the charge in that regard.
(2) We come hoav to the more critical and serious question iuArolved. Was the plaintiff’s intestate free from contributory negligence ? In approaching this question Ave must bear in mind that all the facts and circumstances disclosed in respect to the situation of the premises Avhere lie Avas engaged, and in respect to his own conduct on the occasion of the occurrence of the injury, as Avell as to his antecedent employment in and about the premises, and the knowledge Avliich it must be presumed that he had of the structures in question, together Avith the circumstances relied upon by the defendant to indicate that he Avas warned just before he Avas struck — questioned as the accuracy of that statement is by the plaintiff — Avith some eAddence and circumstances tending to contradict the position taken in respect thereto by the defendant and *595its Avitness Wendell, were all presented Lilly and clearly in the charge upon the question of the intestate’s freedom from contributory negligence, by the trial judge to the jury; and the jury, in the light of all the facts disclosed by the evidence, have found affirmatively that the plaintiff’s intestate Avas free from contributory negligence. This brings to us a tAvo-fold question: First, was it error for the court to refuse to rule as matter of law, at the close of the plaintiff’s evidence, that the plaintiff’s intestate was guilty of contributory negligence ; and, second, is the evidence such as to require us to say, as matter of law, that the plaintiff’s intestate was guilty of contributory negligence, or that the evidence is of such a character that the finding that the plaintiff Avas free from contributory negligence is against the Aveight of evidence ?
The eAddence indicates that the intestate had opportunities to acquire lmoAvledge of the condition of the crossbeam, in the course of his employment, prior to the fourth of December, Avhen the injury occurred.
The Avitness Bentley testifies that, in the early days of December, the intestate Avorlced Avith the engine and the crew that placed nearly all the cars on the defendant’s property.
The witness Kane testifies that, on the first of December, the intestate was Avith him AArhen he placed four union tank cars inside the defendant’s yard, and at the same time moved a box car which Avas standing east of the gate.
The witness Grayson, Avho was an employee of the defendant, testifies to having seen the intestate inside of the yard on at least two occasions before the time of the accident.
Appellant’s learned counsel confidently calls our attention to Williams v. D., L. & W. R. R. Co. (116 N. Y. 628). In that case the court considered the question Avhether the plaintiff was guilty of contributory negligence, and the learned judge who delivered the opinion said : “ This depends upon the question as to whether he kneAV or ought to have known that this bridge Avas Ioav, and that he could not pass under it Avhilst standing upon the top of the box car.”
It was further said in the course of the opinion: “ It does not appear that the plaintiff’s attention Avas diverted by anything that Avould tend to relieve him from the imputation of contributory negligence on the occasion in question; and inasmuch as such negligence *596appears from his own testimony, the exception to the refusal of the defendant’s motion for a nonsuit was well taken.”
In the case before us it was impossible to give any testimony as to the circumstances of the accident from the deceased, as his mouth was closed by death. Whether the general doctrine intimated in the Williams case should be applied to the case in hand is rendered somewhat doubtful by the difference in the evidence in this case from the evidence in that case, and more particularly so by a subsequent decision made in Wallace v. C. V. R. R. Co. (138 N. Y. 302), in which latter case it-was held: “A brakeman on top of a moving train, as matter of law, is not chargeable with negligence simply because he does not constantly bear in mind the precise location where his train and where every bridge over the track is.”
The learned judge who delivered the opinion in the latter case said : “ The defendant calls our attention to the case of Williams v. D., L. & W. R. R. Co. (116 N. Y. 628) as an authority in its favor. It must be conceded that the latter case goes far to uphold a non-suit upon such' facts as we have here. But it was a border case, decided against the plaintiff by a divided court, and it is distinguishable from this case in that the brakeman there knew that he was approaching the bridge, and, when near the bridge, turned his back towards it, knowing, or bound to know, as the court held, that it was a low bridge. Under such circumstances it was held that he was guilty of contributory negligence.”
The opinion further continues in the following language : “ We • think, therefore, that the trial judge erred in holding as matter of law that the plaintiff in this case was guilty of contributory negligence. All the evidence bearing upon that branch of his case should have been submitted to the jury.”
In deference to the last case we are inclined to say that the trial judge was warranted in refusing to grant a nonsuit, and in refusing to hold as matter of law that the intestate was guilty of contributory negligence. (Friess v. N. Y. C. & H. R. R. R. Co., 67 Hun, 210, and cases cited.)
It may be conceded that intelligent persons reading the evidence found in the appeal book would differ as to what inferences should be drawn therefrom, and perhaps as to what deductions should be made from the evidence. Under such circumstances the trial judge *597was called upon to submit the evidence to the jury for its interpretation, and, as we have before stated, he clearly and cautiously presented all of the evidence relating to the intestate’s freedom from contributory negligence to the jury. Their verdict affirmatively finds that the intestate, at the instant of receiving the injuries, was not guilty of contributory negligence.
It seems that due deference to Wallace v. C. V. R. R. Co. (supra) requires us to say that no error was committed by the trial judge. "We are, therefore, inclined to sustain the verdict.
All concurred.
Judgment and order affirmed, with costs.